internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b scholarship program c educational_institution d country x number dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program which is referred to as b the purpose of b requirements of sec_4945 to pursue studies at the undergraduate level at an accredited educational_institution c is to provide scholarships that meet the candidates are chosen from any applicant to c who are from d when c receives applications from students located in d the applications are forwarded to your selection committee all students from d applying to c are considered provided that no individual related by blood adoption or marriage to any member of the recommendation committee or any disqualified_person as a first cousin or nearer relative to your organization there are currently x students from d that attend c you will provide only undergraduate scholarship grants you plan to award five scholarships annually for varying amounts dependent upon your net_income and the need of the student the number of scholarships awarded may change in the future dependent upon your net_income scholarships will be available to students from d who are accepted to c after acceptance the student’s financial aid application is forwarded to the recommendation committee the student must have a gpa or above additional considerations include proficiency of scholarship work character qualifications future promise of the student overall contributions to the student’s school and overall financial need for the student as indicated on the financial aid application the recommendation committee is composed of two individuals who are employees of c who are appointed by your trustees c refers potential recipients to the recommendation committee the recommendation committee reviews financial aid applications of potential recipients and makes recommendations of who should receive the scholarship to your trustees your trustees then make the final_decision on which recipients will receive the awards scholarships will be paid directly to c you send a letter to c instructing them to refund any unearned portion of a scholarship if a recipient fails to meet any condition of the scholarship program the letter also instructs c to notify your trustees if any term or condition of the scholarship program is not met you will retain information and documentation records of recipients of scholarships sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a the grant constitutes a prize or award which is subject_to the provisions of award is selected from the general_public or sec_74 if the recipient of such prize or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that it its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance d e based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director eaempt organizations rulings and agreements
